ELLISON, J.
— Plaintiff sued the defendant for personal injuries received by him as the result of his falling off of defendant’s station platform at Excelsior Springs. The judgment in the trial court was for the plaintiff.
*108It appears that plaintiff and some eighteen or twenty others residing at Excelsior Springs were conveyed by defendant in a special train from that town to Richmond, Missouri, returning them to Excelsior' Springs at about three o’clock a. m. the same night of their departure. The platform at defendant’s station was about fourteen feet wide and three hundred feet long running north and south. The surface of the platform was smooth and well laid, but as it ran north the surface of the ground declined from it, at irregular points, from a few inches to a few feet. The platform was unlighted and unguarded by railing and the night was exceedingly dark; so much so, that even a building could not be distinguished. Plaintiff alighted safely from the car onto the platform and, in company with one of his fellows, proceeded north intending to go to the end and which would place him on one of the streets of the town. They were the last to get out of the car. In getting on with his companion as best he could they had proceeded, perhaps, half the length of the platform when they, at about the same moment, stepped off the side and fell. Plaintiff was hurt. In going along the platform they were doing the best they could in the dark. They could see the others some distance ahead of them as they struck matches to aid them along to the end. But neither plaintiff nor his campanion had matches and they were thus in total darkness. The foregoing statement is in substance the showing made by plaintiff upon which we must rely, since the verdict was in his favor. If believed, it clearly makes a case for plaintiff. It was the duty of the defendant to have its platform lighted so that passengers discharged from cars could proceed with safety in the exercise of care along the usual course taken by passengers to where they would leave the platform. [Sargent v. Railroad, 114 Mo. 348; Stafford v. Railroad, 22 Mo. App. 333.
2. A point is made that since the train was a spec*109ial and arrived out of the nsnal time of trains, defendant was under no obligation to light the platform. We can not allow such contention. The defendant’s obligation was in no way lessened by reason of the train being special, or the hour unusual. It undertook to transport the plaintiff to Richmond and return and to discharge him onto a platform that was reasonably safe for him to use in passing along its length for the purpose of reaching the street.
We have examined the complaint as to instructions given by the court but find them not sound. The first instruction for plaintiff seems to have required the jury to find that the platform was four feet above the ground, when the evidence .in plaintiff’s behalf states it to have been from three to four feet where he fell off. There is no way in which it could be reasonably said that such matter was prejudicial to defendant. Such expression was more likely to be interpreted in its favor, since a critical juror might have thought if the ground was not four feet below the platform the plaintiff could not recover.
We have examined the other points made by defendant and believe, in view of the facts being found in plaintiff’s favor, that we have no authority to interfere with the result and the judgment will be affirmed.
All concur.